Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of group II, and the species warfarin, bromethalin and immobilizing trap are acknowledged. All claims are being examined in this office action based on applicant’s amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 14-16, 18, 20-21 of copending Application No. 16060573 in view of Cink et al. (US20110041383), Osada et al. (Chem. Senses, 2008, from IDS). Both ‘573 and the instant invention are directed to devices comprising traps and/or housing and compositions which attract rodents which comprise pheromones, and further comprise the same bait components, lethal agents, specifically the exact same toxicants and/or anticoagulants and/or the same chemosterilants that are instantly claimed and wherein these baits are used to attract female rodents and wherein the traps include same types of traps which are sized to hold the female rodents. Both ‘573 and the instant application further claim wherein the additives are isolated, synthetic, or purified. ‘573 merely does not teach wherein the rodent is a mouse, as their rodent is specifically a rat, and further ‘573 does not teach wherein the additive is one of 2-sec-butyl-4,5-dihydrothiazole, 3,4-dehydro-exo-brevicomin, or a combination thereof. However, these deficiencies in ‘573 are addressed by Cink and Osada. Cink teaches immobilizing traps and/or confining traps for rodents (Specifically mice and rats) which can be baited with a bait which comprises a toxicant/rodenticide inside the housing and within the trap the rodent goes through a tunnel into an enclosure portion and cannot get back out, e.g. the  in view of Cink et al. (US20110041383), Osada et al. (Chem. Senses, 2008, from IDS).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is indefinite because it recites “one or more additives comprising” and this is not closed due to “comprising” being open-ended. However, the recitation of “or” appears to be trying to close the group as “or” is an exclusive operator. As such it is unclear to the examiner what applicants intend the composition to contain, do they intend for it to include other additives or do they mean that only the additives in the disclosed list are included? 

Claims 5-7, 9, 15-16, 23 are indefinite because applicant’s claims recite “…comprises one or more of … or…” However, “or” signals alternatives, e.g. the composition comprises one of a toxicant or an anti-coagulant not both but it appears that applicant’s might be trying to claim both things, or sets of things in these claims. There are subtle differences and "One or more of A, B, C and D" means that of the sets a, b, c and d, you have one of (or more) the options available, with the set A, B, C and D inclusive. Possible sets include any combination of A, B, C, D, but not multiples of any of the set (So, for example, you could pick B, C, D as your set, but not B, B, C).
"One or more of A, B, C or D" means you have the option to pick "one or more of" the defined choices, but not more than one of the set. So you could pick as many of A, B, C, or D that you desire, but you may not mix (A set of A, A, A is acceptable, but a set of A, A, B is not).
The reason for this is that "or" is an exclusive operator. It allows for any choice to be made, but only ONE choice. "And", on the other hand, is inclusive, and allows any choice to be made within the set. It is not clear from applicant’s claims that they actually wanted the word or in their set as the specification recites and. Thus the examiner requests clarification as to whether applicant-s are trying to seek mixtures of different active agents or not with the language in these claims.

Claims 6-7 are indefinite because they claim names of compounds, e.g. warfarin and then have the iupac name of the compound in parentheses following the common name/trade name. It is unclear to the examiner whether or not applicants want the chemical names in parenthesis to be part of the claim or not.
Claim 10 is directed to the composition of claim 1, however, claim 1 is now directed to a device. So it is unclear what composition of claim 1 applicants are referring to, e.g. are they trying to isolate the composition that is being used in the housing or trap of claim 1 or is it merely a typo and should read device. The examiner is interpreting this to be a typo for the purposes of compact prosecution.
Claim 17 is indefinite because it recites wherein the one or more additives comprise -sec-butyl-4,5-dihydrothiazole or 3,4-dehydro-exo-brevicomin. The recitation of comprising is open-ended and does not exclude other additives from the instant claims. However, the “or” is an exclusive operator that means to give a choice between sec-butyl-4,5-dihydrothiazole or 3,4-dehydro-exo-brevicomin. Thus, it is unclear to the examiner if applicant’s intended for claim 17 to be limited to sec-butyl-4,5-dihydrothiazole or 3,4-dehydro-exo-brevicomin as the additive or if the claim is open to other additives and/or combinations of sec-butyl-4,5-dihydrothiazole or 3,4-dehydro-exo-brevicomin. For the purposes of applying art and compact prosecution the examiner has interpreted the claim to be limiting the additive to either sec-butyl-4,5-dihydrothiazole or 3,4-dehydro-exo-brevicomin so that claim 17 further limits claim 1 from which it depends.
Claims 2-4, 8, 10-12, 14, 18, 20-22, 24 are also rejected because they depend from claim 1 and do not resolve the issues with the additives that is discussed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (JP 2005-120048), Llanos (US4603504), Cink et al. (US20110041383), Osada et al. (Chem. Senses, 2008, from IDS), Cavaggioni et al. (Chem. Senses, 2003, 28, 791-797),  th vertebrate pest conference, 1970, 14, 55-63), Kruger (US3496272).
	Applicant’s claim
--A device a housing or a trap: and
a composition adjacent to or included within the housing or the trap, the composition
comprising one or more additives comprising 2-sec-butyl-4,5-dihydrothiazole, 3,4-dehydro-exo-brevicomin, or a combination thereof; and
wherein the one or more additives are isolated, purified, synthetic, or a combination
thereof.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-2, Koyama teaches ([0003]-[0005], particularly paragraph that is the present invention is as follows) a mouse attracting component, which can be used as a mouse-attracting and catching material for a mouse trap. Koyama teaches that its rat/mouse/murine (top of pg. 2/4 of machine English translation, e.g. ln. 3-32) attractant can be a mixture of an effective amount of 1-nonanal, a solid carrier and other necessary adjuvants and that this device is effective for mice and rats. 
Regarding claims 14-16, among examples for the solid carrier, Koyama include the instantly claimed food bait materials, e.g. grain powder which reads on the instantly claimed grains and cereal flour (such as rice flour, wheat flour, corn flour, sucrose, glucose, fructose and lactose) (See top of pg. 2/4, ln. 5-8). 
Regarding claims 2-4, Koyama also teaches that the rats initially attracted by the rat attractant is exterminated by a poison (instant lethal agent comprising a toxicant) and/or a mouse exterminating device generally used for rodent control (pg. 2/4, ln. 14-25). 
Regarding claims 13-16, Koyama teaches that the rat attractant of its invention is mixed into a rat/rodent bait (or carried on a solid carrier), which reads on the instantly claimed composition being a granule or powder, etc. to provide a rat attractant for a mouse trap and that the bait is usually mixed with other known bait materials (pg. 2/4 ln. 14-end of section just before examples). 
Regarding the instant claims, especially 1, 20 and 23, Koyama teaches that its mouse attracting material is used by installing it in a general mouse trap, which would include the instantly elected immobilizing traps, e.g. tunnel/chamber traps because as is evidenced by Llanos it is known to bait tunnel/chamber traps (see Koyama: pg. 2/4, ln. 14-end of section just before examples last; see Llanos Abstract). Koyama’s apparatus shown in its Fig. 1 shows a housing (for receiving one or more rats/mice) and the rat/mice attract composition disposed on either part a or part b (see Figure 1; pg. 2/4 ln. 14-examples).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding the instant claims, especially 1, and 20-24 Koyama appears to be directed to rats even though it repeatedly recites mouse in the English machine translation. However, this deficiency in Koyama is addressed by Cink. Cink teaches immobilizing traps and/or confining traps for rodents (Specifically mice and rats) which can be baited with a bait which comprises a toxicant/rodenticide inside the housing and within the trap the rodent goes through a tunnel into an enclosure portion and cannot get back out, e.g. the mouse is immobilized/trapped in the enclosure (and the housing fits a least one house mouse and the 

	Regarding the instant claims especially claims 1, 10-12, and 17-18, Koyama also does not teach wherein the attractant is applicant’s claimed 2-sec-butyl-4,5-dihydrothiazole, 3,4-dehydro-exo-brevicomin, or a combination thereof and wherein these attractants attract female mice or wherein additive/attractant compound is isolated, synthetic or purified.  However, these deficiencies in Koyama are addressed by Osada and Cavaggioni.
	Osada teaches that it was known in the art that 3-4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole were found in aged male mice urine and that these compounds attract female mice and they ultra-filtered mouse urine and added authentic synthesized _-4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole and reports that it was known that adding these compounds to urine from castrated mice makes the urine as attractive as urine from intact males (See Discussion) and that when they ultrafiltered the urine and removed these components the females were much more attracted to the urine with these components and when these additives (synthetic) were added back into the ultrafiltered urine the females were again attracted to the urine (See abstract; discussion section pg. 821;  Experiments). 

	Regarding claims 2-7, Koyama does not specifically teach wherein the rodenticide is an anticoagulant or a toxicant, specifically one of the instantly claimed/elected warfarin or warfarin. However, these deficiencies in Koyama are addressed by Bowman.
	Bowman teaches forming bait compositions which can comprise the elected anticoagulant warfarin and/or can also comprise the claimed elected toxicant bromethalin, and which are useful for killing rodents (e.g. rats and mice which they intend to control by teaching that one should select the size of grain for the bait based on the rodent to be controlled e.g. mice prefer smaller seeds and grains than rats [0042]; see also examples 7 and 9 where they use the baits on house mice and example 10 where they use the baits on rats) and which can be mixed with pheromones (such as the instantly claimed attractant/additive 2-sec-butyl-4,5-dihydrothiazole) (See [0015]; [0020] [0026]; [0029]; [0028]; abstract; Claims;).
	Regarding claims 8-9, Koyama does not teach wherein their bait comprises a chemosterilant, specifically mestranol. However, this deficiency in Koyama is addressed by Marsh and Kruger.
	Kruger teaches that it was known to administer mestranol in baits to rats for rodent control (See Col. 2, ln. 13-18).
	Marsh teaches that mestranol is a known chemosterilant that is used in rodents, and is especially effective with rats and exhibits some activity against house mice (They are less susceptible to mestranol so a higher dose would be necessary) (See pg. 57, 5th full paragraph; pg., 57, 6th full paragraph; pg. 60 3rd full paragraph).
	Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to modify the housing, trap and bait device of Koyama to be used with mice and sized properly for mice (e.g. just tall enough for the rodent species you are trying to control) because it was known in the art to use the same/similar housings which have heights of the housings which are only slightly taller than the average sized rodent in prone position), traps, and baits for controlling both mice and rats as appears to be taught by Koyama but is taught by Cink. One of ordinary skill in the art would be motivated to substitute the chemical attractant of Koyama for one of the claimed additives, e.g. 2-sec-butyl-4,5-dihydrothiazole which can be provided via synthetic means, or isolated, and/or isolated and purified from male mouse urine as is taught by Osada and Cavaggioni because 2-sec-butyl-4,5-dihydrothiazole was known to attract female mice as is taught by Osada. 
It also would have been obvious for one of ordinary skill in the art to formulate the bait with the claimed attractant 2-sec-butyl-4,5-dihydrothiazole and lethal agents, specifically anticoagulants and/or toxicants such as the elected warfarin and bromethalin and to mix these with the claimed bait components and pheromones, e.g. 2-sec-butyl-4,5-dihydrothiazole because Koyama teaches mixing rodenticides with the same bait materials instantly claimed and which can further comprise a chemical attractant and Bowman teaches forming bait compositions which comprise warfarin and/or bromethalin and which further comprise food bait, and can comprise pheromones. Thus, one of ordinary skill in the art would be motivated to combine known effective food baits of Koyama with the claimed pheromone  2-sec-butyl-4,5-dihydrothiazole, and the claimed lethal agents, specifically anticoagulants and/or toxicants such as the elected warfarin and bromethalin in order to form an effective bait for attracting and killing female mice because these are all known components which are effective at attracting and killing mice and female mice are the mice which breed and are very important to control in order prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious for one of ordinary skill in the art to formulate the instantly claimed device having the claimed composition/bait with the claimed attractant 2-sec-butyl-4,5-dihydrothiazole and chemosterilant agents, e.g. mestrolone instantly elected because it was known in the art to use mestrolone as a chemosterilant in mice and rats and to formulate it with baits as is taught by Marsh and Kruger and it was known to formulate pheromones into baits to better attract mice to the baits as is discussed in the obviousness statement immediately above. Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Finally, it would have been obvious to use the bait composition taught by Koyama, Osada, Bowman, Marsh, Kruger, as is discussed above in the specific immobilizing traps which are resettable instantly claimed because Cink teaches using resettable immobilizing traps and baits to lure mice and/or rats into housings which comprise immobilizing traps or snap traps, etc. One of ordinary skill in the art would be motivated to do this because it was known to use all different kinds of bait with the various known types of mouse traps in order to attract mice to the traps and get them to enter or trigger the trap and either be killed or immobilized, (and/or killed with the baits inside the traps chambers, or housing and are immobilized/confined).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Claims 1-18 and 20-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIN E HIRT/Primary Examiner, Art Unit 1616